*361Response of the Justices.
To the Senate of Alabama:
Replying to Resolution 45, asking if Senate Bill 159 violates either section 72 or 213 of the Constitution of 1901, will say:
As we view the bill it merely authorizes the consolidation of a debt already existing and does not create a new debt as forbidden by section 213 of the Constitution of 1901. Whether or not the debt or warrants for which the bill authorizes a new consolidated warrant violates section 213, we are not asked and do not express an opinion. It is sufficient to say that if the old or original warrants are valid charges, the consolidated or substituted warrant would be.
Nor do we think that the bill violates section 72 of the Constitution. If the first warrants are valid charges, the giving or issuing of a new consolidated warrant would not violate section 72 of the Constitution.
Respectfully,
JNO. C. ANDERSON, Chief Justice.
WM. H. THOMAS,
VIRGIL BOULDIN,
A. B. FOSTER, Associate Justices.